Exhibit 99.1 NEWS RELEASE 18 CONTACTS Media Investor Relations Angela Howland Blackwell – 585-678-7141 Cheryl Gossin – 585-678-7191 Patty Yahn-Urlaub – 585-678-7483 Bob Czudak – 585-678-7170 Constellation Brands Reports Third Quarter Fiscal 2012 Results · Achieves comparable basis diluted EPS of $0.50 and reported basis diluted EPS of $0.52 · Strong free cash flow generation drives $100 million increase to annual guidance; new target range set at $700-$750 million · Repurchases 5.2 million shares for $94 million during the quarter; repurchases 15 million shares for $281 million during first nine months of fiscal 2012 · Reaffirms fiscal 2012comparable basis diluted EPS of $2.00 - $2.10; updates reported basis diluted EPS to $1.96 - $2.06 Third Quarter 2012 Financial Highlights* (in millions, except per share data) Comparable % Change Reported % Change Consolidated net sales $ -27
